        Case 5:19-cv-03034-EJD Document 25 Filed 08/25/20 Page 1 of 4



 1    Neama Rahmani (State Bar No. 223819)
      Ronald L. Zambrano (State Bar No. 255613)
 2      ron@westcoasttriallawyers.com
 3    WEST COAST TRIAL LAWYERS, APLC
      350 South Grand Avenue, Suite 3350
 4    Los Angeles, California 90071
      Telephone: (213) 927-3700
 5    Facsimile: (213) 927-3701
      Efilings@westcoasttriallawyers.com
 6
      Attorneys for Plaintiff
 7    JOSH AREBALO
 8    Mitchell F. Boomer (State Bar No. 121441)
      Scott P. Jang (State Bar No. 260191)
 9    Atticus Lee (State Bar No. 298002)
      JACKSON LEWIS P.C.
10    50 California Street, 9th Floor
      San Francisco, CA 94111
11    Telephone      (415) 394-9400
      Facsimile:     (415) 394-9401
12    E-mail:        boomerm@jacksonlewis.com
      E-mail:        Scott.Jang@jacksonlewis.com
13    E-mail:        Atticus.Lee@jacksonlewis.com
14    Attorneys for Defendant
      APPLE INC.
15

16                                    UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA
      JOSH AREBALO,                                     Case No. 5:19-cv-03034-EJD
18
                         Plaintiff,                     JOINT TRIAL SETTING
19                                                      CONFERENCE STATEMENT
             v.
20                                                      [HON. EDWARD J. DAVILA]
      APPLE, INC.; a California Corporation; and
21    DOES 1 through 10, inclusive,                     Hearing Date: September 3, 2020
                                                        Hearing Time: 11:00 AM
22                       Defendants.                    Courtroom:    4
23                                                      Complaint Filed: May 31, 2019
                                                        Trial Date:      None Set
24

25          Counsel for Plaintiff Josh Arebalo (“Plaintiff”) and Defendant Apple Inc. (“Defendant” or
26   “Apple”) (collectively, “the Parties”) submit the following Joint Trial Setting Conference
27   Statement. As explained further in Sections 4 through 9 below, the Parties respectfully request a
28   short continuance of the current case schedule so that the Parties may complete private mediation
                                                      1
      JOINT TRIAL SETTING CONFERENCE STATEMENT                                    5:19-CV-03034-EJD
          Case 5:19-cv-03034-EJD Document 25 Filed 08/25/20 Page 2 of 4



 1   with Debra Mellinkoff, Esq. (tentatively set for October 20, 2020).
 2   1.      Jurisdiction
 3           The Court has proper subject matter jurisdiction over this action on the basis of Federal
 4   Question jurisdiction, as Plaintiff asserts a claim based on federal employment law; i.e., the
 5   Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. The Court also has
 6   supplemental jurisdiction over Plaintiff’s state law claims (i.e., wrongful termination in violation
 7   of public policy) because the state law claim is predicated on the same nucleus of facts as the federal
 8   claim. All parties have been served and no additional parties are anticipated.
 9   2.      Substance of the Action
10           Plaintiff Josh Arebalo is a former remote employee for Defendant who alleges that he was
11   terminated because of his alleged disability (i.e., hand pain associated with carpal tunnel) and in
12   retaliation for requesting reasonable accommodations in connection with the alleged hand pain and
13   for speaking on behalf of other employees with similar requests.
14           Defendant denies any and all liability. Defendant maintains that Plaintiff’s performance in
15   2017 fell below his job requirements and that he was placed on a Documented Coaching plan to
16   address the performance deficiencies. However, Plaintiff failed to meet the expectations of his
17   Documented Coaching plan and was terminated in or around December 2017 due to performance
18   inadequacy. Plaintiff’s alleged hand pain and request for reasonable accommodation played no role
19   in Defendant’s termination decision.
20   3.      Legal Issues
21           Plaintiff contends he was wrongfully terminated and discriminated against on the basis of
22   his alleged disability, in violation of the Americans with Disabilities Act (42 U.S.C. § 12101, et
23   seq.). Defendant maintains that it: (1) did not fail to accommodate Plaintiff’s alleged need for
24   reasonable accommodation; and (2) did not take any adverse employment action against Plaintiff
25   (including termination) for a discriminatory reason. At all times, Defendant acted upon legitimate,
26   non-discriminatory business reasons. Defendant further contends that, even assuming that Plaintiff
27   can somehow prove a discriminatory motive (he cannot), (1) Defendant would have taken the same
28   employment action with respect to Plaintiff based upon legitimate, non-discriminatory reasons; and
                                                      2
      JOINT TRIAL SETTING CONFERENCE STATEMENT                                     5:19-CV-03034-EJD
          Case 5:19-cv-03034-EJD Document 25 Filed 08/25/20 Page 3 of 4



 1   (2) Plaintiff has failed to mitigate any alleged damages.
 2   4.      Motions
 3           There are no prior or pending motions. Apple anticipates filing a Rule 56 Motion for
 4   Summary Judgment or Adjudication in due course.
 5           The Parties respectfully request that current December 2, 2020 deadline be briefly continued
 6   to January 18, 2021, and that the current hearing date for the dispositive motion be briefly continued
 7   from January 7, 2020 to February 22, 2021.
 8   5.      Discovery
 9           The parties have entered into a Joint Stipulated Protective Order, filed with the Court on
10   August 26, 2019 (Dkt. 17), for any private or proprietary information or documents in connection
11   with this matter.
12           The parties have exchanged initial disclosures and associated documents. The parties have
13   propounded and responded to written discovery.
14           Plaintiff’s deposition was completed on July 9, 2020, after initially postponing the
15   deposition because of travel and shelter-at-home restrictions do to COVID.
16           On September 28, 2020, Defendant’s employee, David Pratt, will be deposed by Plaintiff.
17           The parties are working to coordinate two more deposition for that Plaintiff wishes to take
18   prior to mediation, which is tentatively set for October 20, 2020.
19   6.      Settlement and ADR
20           The parties have agreed to mediate with Debra Mellinkoff, Esq., and the mediation is
21   tentatively set for October 20, 2020. The current ADR deadline is October 2, 2020. However,
22   again, the parties respectfully request a brief extension of this deadline to November 6, 2020, in
23   light of discovery delays caused by the COVID-19 pandemic. The parties also anticipate scheduling
24   delays with potential mediators due to these COVID-19-related circumstances.
25   7.      Bifurcation and Separate Trial of Issues
26           Neither party seeks to bifurcate the matter for purposes of trial.
27   8.      Trial
28         If the case does not settle at mediation, or if the Court denies Defendant’s summary
                                                   3
      JOINT TRIAL SETTING CONFERENCE STATEMENT                               5:19-CV-03034-EJD
          Case 5:19-cv-03034-EJD Document 25 Filed 08/25/20 Page 4 of 4



 1   judgment in whole or in part, then the parties expect to be ready for trial within 120 days from
 2   issuance of the Court’s order on summary judgment. The Parties therefore estimate a trial date in
 3   April 2021 or May 2021.
 4           Plaintiff has requested a jury trial. The parties estimate that the trial will require 4-5 court
 5   days.
 6   9.      Scheduling
 7           As noted above, the parties respectfully request that the following deadlines be reset by the
 8   Court in light of COVID-19-related circumstances:
 9    Close of Fact Discovery             November 20, 2020
10    Expert Designations                 November 27, 2020
11    Rebuttal Expert Designations        December 4, 2020
12    Close of Expert Discovery   January 4, 2021
13    Deadline to Complete Court- November 6, 2020
      Required ADR
14
      Deadline to File Dispositive January 18, 2021
15
      Motions
16
      Estimated Date for Trial            April 2021 or May 2021
17
     10.     Other Matters
18
             Not applicable.
19
     Dated: August 25, 2020                         JACKSON LEWIS P.C.
20

21                                          By:     /s/               ________
                                                      Mitchell F. Boomer
22                                                    Attorney for Defendant
                                                      APPLE, INC.
23

24   Dated: August 25, 2020                         WEST COAST TRIAL LAWYERS
25
                                            By:     /s/                ________
26                                                    Ronald Zambrano
                                                      Attorney for Plaintiff
27                                                    JOSH AREBALO
28
                                        4
      JOINT TRIAL SETTING CONFERENCE STATEMENT                                         5:19-CV-03034-EJD
